Case 19-27439-MBK              Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39                  Desc Main
                                         Document      Page 1 of 11

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)



                           NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON MARCH 5, 2020 AT 10:00 A.M. (ET)


 CONTINUED MATTERS

          1.        Motion to Remand State Court Action to the Superior Court of New Jersey, Or, In
                    The Alternative, Abstaining From Exercising Jurisdiction Over the State Court
                    Action [Docket No. 473, Adv. Proc. No. 19-2222 Docket No. 5]

                    Related Documents:

                    a)       Determination of Adjournment Request (Granted) [Docket No. 605; Filed
                             12/5/19]

                    b)       Determination of Adjournment Request (Granted) [Docket No. 800; Filed
                             1/15/20]



 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 03/04/2020 205998767.4
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39        Desc Main
                               Document      Page 2 of 11

            c)      Determination of Adjournment Request (Granted) [Adv. Proc. No. 19-
                    2222, Docket No. 11; Filed 3/3/20]

            d)      Determination of Adjournment Request (Granted) [Docket No. 978; Filed
                    3/4/20]

            Objection Deadline: Originally, December 5, 2019 at 4:00 p.m. (ET), extended to
            February 27, 2020 at 4:00 p.m. (ET)

            Responses Received:

            e)      Debtor’s Opposition To the NWR Entities’ Motion For An Order
                    Remanding State Court Action To The Superior Court Of New Jersey, Or,
                    In The Alternative, Abstaining From Exercising Jurisdiction Over The
                    State Court Action [Docket No. 960; Filed 2/27/20].

            Status: The parties are working to reach a resolution of this matter without
            incurring the expense of litigation. This matter is continued to a hearing on
            March 18, 2020 at 11:00 a.m. (ET).

      2.    Herc Rentals, Inc.’s Amended Application For Allowance And Payment Of
            Administrative Expense Claim Pursuant To 11 U.S.C. § 503(b)(1)(A) [Docket
            No. 607; Filed 12/5/19]

            Related Documents:

            a)      Application For Allowance And Payment Of Administrative Expense
                    Claim Pursuant To 11 U.S.C. § 503(b)(1)(A) [Docket No. 546; Filed
                    11/20/19]

            b)      Determination of Adjournment Request (Granted) [Docket No 715; Filed
                    12/26/19]

            c)      Determination of Adjournment Request (Granted) [Docket No 810; Filed
                    1/15/20]

            d)      Determination of Adjournment Request (Granted) [Docket No 845; Filed
                    1/23/20]

            e)      Affidavit of Service [Docket No.865; Filed 1/27/20]

            f)      Determination of Adjournment Request (Granted) [Docket No. 904; Filed
                    2/5/20

            g)      Determination of Adjournment Request (Granted) [Docket No. 933; Filed
                    2/13/20]

            Objection Deadline: Originally, December 26, 2019 at 4:00 p.m. (ET), extended
            for the Debtor to January 22, 2020 at 12:00 p.m. (ET).


                                            -2-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39            Desc Main
                               Document      Page 3 of 11

            Responses Received:

            h)      Debtor’s Objection to Herc Rentals, Inc.’s Application For Allowance
                    And Payment Of Administrative Expense Claim Pursuant To 11 U.S.C. §
                    503(b)(1)(A) [Docket No. 839; Filed 1/22/20].

            Status: The parties are working to reach a resolution of this motion without
            incurring the expense of litigation. An adjournment request seeking to adjourn
            this matter to a hearing on March 12, 2020 at 10:00 a.m. has been submitted to
            the Court and is pending.

      3.    MixOnSite USA, Inc.’s Motion to Modify Stay to Permit Prosecution of
            Previously-Filed Construction Lien Claim Foreclosure Action (the “MixOnSite
            Motion”) [Docket No. 848; Filed 1/23/20]

            Related Documents:

            a)      Application to Shorten Time [Docket No. 849; Filed 1/23/20]

            b)      Amended Application to Shorten Time [Docket No. 851; Filed 1/24/20]

            c)      Order Granting Application to Shorten Time [Docket No. 854; Entered
                    1/24/20]

            d)      Certificate of Service [Docket No. 900; Filed 2/5/20]

            e)      Determination of Adjournment Request (Granted) [Docket No. 972; Filed
                    3/3/20]

            f)      Amended Determination of Adjournment Request (Granted) [Docket No.
                    977; Filed 3/4/20]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            g)      Objection of Newark Warehouse Urban Renewal, LLC and Newark
                    Warehouse Redevelopment Company, LLC (the “NWR Parties”) to
                    Motion of MixOnSite USA, Inc. (“MixOnSite”) to Modify Stay to Permit
                    Prosecution of Construction Lien Claim Foreclosure Action [Docket No.
                    925; Filed 2/10/20]

            Status: MixOnSite and the NWR Parties previously agreed to adjourn the hearing
            on the MixOnSite Motion until such time as the Court renders a decision on the
            NWR Entities’ Motion to Enforce the Automatic Stay [Docket No. 740] (the
            “NWR Motion”). Since the NWR Motion is still pending, MixOnSite and the
            NWR Parties have agreed to a further adjournment of the MixOnSite Motion to a
            hearing on March 18, 2020 at 11:00 a.m. (ET).




                                            -3-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document      Page 4 of 11

 UNCONTESTED MATTERS GOING FORWARD

      4.    Debtor’s Motion For Entry Of An Order Approving Settlement Of Adversary
            Proceeding Pursuant To Rule 9019 Of The Federal Rules Of Bankruptcy
            Procedure [Docket No. 923; Filed 2/10/20]

            Related Documents:

            a)      None.

            Objection Deadline: February 27, 2020.

            Responses Received:

            b)      None.

            Status: This matter is going forward.

      5.    Debtor’s Motion For Entry Of An Order Determining That Certain Asserted Liens
            Filed Post-Petition On The HUB Project Are Void Ab Initio And Granting
            Related Relief [Docket No. 974; Filed 3/4/20]

            Related Documents:

            a)      Application for Order Shortening Time [Docket 975; Filed 3/4/20]

            b)      Order Shortening Time [Docket No. 976; Entered 3/4/20]

            Objection Deadline: Objections may be presented at the hearing.

            Responses Received:

            c)      None.

 CONTESTED MATTERS GOING FORWARD

      6.    Debtor's Motion For Entry of Interim And Final Orders (A) Authorizing Use Of
            Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling A Final
            Hearing, And (D) Granting Related Relief [Docket No. 14; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service [Docket No. 47; Filed 9/13/19]

            d)      First Interim Order (I) Authorizing the Use of Cash Collateral, (II)

                                            -4-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document      Page 5 of 11

                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 90; Entered 9/16/19]

            e)      Affidavit of Service [Docket No. 128; Filed 9/20/19]

            f)      Notice of Filing of Proposed Second Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and, (IV) Granting Related Relief [Docket No.
                    147; Filed 9/23/19]

            g)      Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 158; Entered 9/25/19]

            h)      Affidavit of Service [Docket No. 164; Filed 9/25/19]

            i)      Affidavit of Service [Docket No. 194; Filed 9/30/19]

            j)      Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 219; Entered 10/2/19]

            k)      Notice of Filing of Proposed Fourth Interim Order (I) Authorizing the Use
                    of Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a
                    Final Hearing and (IV) Granting Related Relief [Docket No. 267; Filed
                    10/7/19]

            l)      Fourth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 338; Entered 10/17/19]

            m)      Fifth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 359; Entered 10/22/19]

            n)      Sixth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 463; Entered 11/8/19]

            o)      Affidavit of Service [Docket No. 500; Filed 11/13/19]

            p)      Seventh Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 556; Entered 11/21/19]

            q)      Eighth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 639; Entered 12/12/19]

            r)      Affidavit of Service [Docket No. 712; Filed 12/24/19]

                                            -5-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document      Page 6 of 11

            s)      Notice of Filing of Proposed Form of Ninth Interim Order (I) Authorizing
                    The Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing, And (IV) Granting Related Relief [Docket
                    No. 680; Filed 12/18/19]

            t)      Ninth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 688; Entered 12/19/19]

            u)      Affidavit of Service [Docket No. 708; Filed 12/23/19]

            v)      Affidavit of Service [Docket No. 712; Filed 12/24/19]

            w)      Tenth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 776; Entered 1/10/20]

            x)      Notice Of Filing Of Eleventh Interim Order (I) Authorizing the Use of
                    Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a
                    Final Hearing and (IV) Granting Related Relief [Docket No. 812; Filed
                    1/15/20]

            y)      Eleventh Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 821; Entered 1/16/20]

            z)      Notice of Filing of Proposed Twelfth Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and (IV) Granting Related Relief [Docket No.
                    842; Filed 1/22/20]

            aa)     Twelfth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 855; Entered 1/24/20]

            bb)     Affidavit of Service [Docket No. 879; Filed 1/29/20]

            cc)     Amended Twelfth Interim Order (I) Authorizing the Use of Cash
                    Collateral, (II) Granting Adequate Protection, (III) Scheduling a Final
                    Hearing and (IV) Granting Related Relief [Docket No. 885; Entered
                    1/31/20]

            dd)     Thirteenth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 915; Entered 2/7/20]

            ee)     Affidavit of Service [Docket No. 930; Filed 2/12/20]

            ff)     Affidavit of Service [Docket No. 955; Filed 2/25/20]


                                            -6-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document      Page 7 of 11

            Objection Deadline: Objections may be presented at the hearing.

            Responses Received:

            gg)     Arch Insurance Company and Arch Reinsurance Company’s Limited
                    Objection to Limited Objection to Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 32; Filed 9/12/19]

            hh)     Jordan Electric Inc.’s Limited Objection to Debtor's Motion for Entry of
                    Interim and Final Orders (A) Authorizing Use of Cash Collateral, (B)
                    Granting Adequate Protection, (C) Scheduling a Final Hearing, and (D)
                    Granting Related Relief [Docket No. 72; Filed 9/15/19]

            ii)     Delcon Builders, Inc. and Pentel Drywall, Inc.’s Limited Objection To
                    Debtor's Motion for Entry of Interim and Final Orders (A) Authorizing
                    Use of Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling
                    a Final Hearing, and (D) Granting Related Relief [Docket No. 73; Filed
                    9/15/19]

            jj)     Sparwick Contracting Inc.’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 86; Filed 9/16/19]

            kk)     10 Minerva Place, L.P. and 10 Minerva Place Housing Development Fund
                    Corporation’s Limited Objection To Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 141; Filed 9/23/19]

            ll)     5 Bay Street Phase 1 LLC, 5 Bay Street Phase 1 Sponsor Member Inc. and
                    5 Bay Street Phase 3 LLC’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 142; Filed 9/23/19]

            mm)     Delcon Builders, Inc. and Pentel Drywall, Inc.’s Supplemental Objection
                    and Reservation of Rights To Debtor's Motion for Entry of Interim and
                    Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 143; Filed 9/23/19]

            nn)     Nomad Framing Inc.’s Objection and Reservation of Rights to Debtor’s
                    Continued Motion for Use of Cash Collateral [Docket No. 179; Filed
                    9/27/19]

            oo)     DeSesa Engineering Company, Inc.’s Limited Objection To Debtor's
                    Motion for Entry of Interim and Final Orders (A) Authorizing Use of Cash

                                            -7-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document      Page 8 of 11

                    Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final
                    Hearing, and (D) Granting Related Relief [Docket No. 211; Filed 10/2/19]

            pp)     Objection and Reservation of Rights By Nomad Framing LLC with
                    Respect to Debtor’s Fourth Motion for Entry of Interim and Final Orders
                    (A) Authorizing Use of Cash Collateral; (B) Granting Adequate
                    Protection; (C) Scheduling Final Hearing; And (D) Granting Related
                    Relief [Docket No. 268; Filed 10/7/19]

            Status: This matter is going forward.

      7.    Motion of Herc Rentals, Inc. For Entry Of An Order (1) Lifting the Automatic
            Stay Pursuant to 11 U.S.C. §362 and (2) Permitting Herc Rentals, Inc. to Remove
            its Property from Various Projects (“Herc Stay Relief Motion”) [Docket No. 368;
            Filed 10/23/19], with respect to the Latitude, Hub and FDU Projects only.

            Related Documents:

            a)      Certificate of Service filed by Herc Rentals, Inc. [Docket No. 423; Filed
                    11/6/19]

            b)      Certificate of Service filed by Arch Insurance Company and Arch
                    Reinsurance Company [Docket No. 465; Filed 11/8/19]

            c)      Determination of Adjournment Request (Granted) [Docket No. 685; Filed
                    12/19/19]

            d)      Order Granting in Part the Motion of Herc Rentals, Inc. (1) Lifting the
                    Automatic Stay Pursuant to 11 U.S.C. § 362 and (2) Permitting Herc
                    Rentals, Inc. to Remove its Property from Various Projects (“Order
                    Granting Herc’s Motion in Part”) [Docket No. 704; Entered 12/23/19]

            e)      Determination of Adjournment Request (Granted) [Docket No. 722; Filed
                    12/30/19]

            f)      Determination of Adjournment Request (Granted) [Docket No. 758; Filed
                    1/8/20

            g)      Determination of Adjournment Request (Granted) [Docket No. 810; Filed
                    1/15/20]

            h)      Determination of Adjournment Request (Granted) [Docket No. 904; Filed
                    2/5/20

            i)      Determination of Adjournment Request (Granted) [Docket No. 933; Filed
                    2/13/20]

            Objection Deadline: Originally, November 8, 2019 at 5:00 p.m. (ET) and
            extended for the Debtor to November 14, 2019 at 10:00 a.m. (ET)


                                            -8-
Case 19-27439-MBK    Doc 980     Filed 03/04/20 Entered 03/04/20 16:09:39           Desc Main
                               Document      Page 9 of 11

            Responses Received:

            j)      Limited Objection and Reservation of Rights by Arch Insurance Company
                    and Arch Reinsurance Company to Herc Stay Relief Motion [Docket No.
                    462; Filed 11/7/19]

            k)      Debtor’s Limited Objection to Herc Stay Relief Motion [Docket No. 503;
                    Filed 11/14/19]

            Status: This portion of the Herc Stay Relief Motion was adjourned from the
            1/16/20 hearing. The Debtor and Herc are negotiating a resolution of this matter,
            with the goal of submitting a consent order at or prior to the hearing. This matter
            is going forward.

            The portion of the Herc Stay Relief Motion concerning the Rutgers Fuel Tank
            only was withdrawn under the Order Granting Herc’s Motion in Part [Docket No.
            704].

      8.    Motion of Myrage, LLC c/o Atlantic Management for Relief from the Automatic
            Stay [Docket No. 725; Filed 12/31/19]

            Related Documents:

            a)      None.

            Objection Deadline: Originally, January 16, 2020 at 4:00 p.m., extended to
            January 20, 2020 at 4:00 p.m. by consent of the parties.

            Responses Received:

            b)      Debtor’s Objection to Myrage, LLC c/o Atlantic Management for Relief
                    from the Automatic Stay [Docket No. 835; Filed 1/20/20].

            Status: This matter is going forward.

      9.    Third Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
            Certain Executory Contracts and Unexpired Leases [Docket No. 726; Filed
            12/31/19] (with respect to Cellco Partnership d/b/a Verizon Wireless only).

            Related Documents:

            a)      Affidavit of Service [Docket No. 733; Filed 1/3/20]

            b)      Determination of Adjournment Request (Granted) with respect to Cellco
                    Partnership d/b/a Verizon Wireless only [Docket No. 808; Filed 1/15/20]

            c)      Order Granting Third Omnibus Motion Authorizing the Debtor to Reject
                    Certain Contracts and Leases as to the Halsey Street Office Lease [Docket
                    No. 861; Entered 1/27/20]

            d)      Determination of Adjournment Request (Granted) [Docket No. 905; Filed
                                            -9-
Case 19-27439-MBK    Doc 980 Filed 03/04/20 Entered 03/04/20 16:09:39              Desc Main
                            Document    Page 10 of 11

                    2/5/20]

            e)      Determination of Adjournment Request (Granted) [Docket No. 951; Filed
                    2/24/20]

            Objection Deadline: Originally, January 16, 2020. Extended for Cellco
            Partnership d/b/a Verizon Wireless to March 4, 2020 at 12:00 noon (ET).

            Responses Received:

            f)      Objection Of Cellco Partnership D/B/A/ Verizon Wireless To Third
                    Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                    Certain Executory Contracts and Unexpired Leases [Docket No. 979;
                    Filed 3/4/20]

            Status: The Debtor and Verizon Wireless are negotiating a resolution of this
            matter, with the goal of submitting a stipulation/consent order at or prior to the
            hearing. This matter is going forward.

 SETTLEMENT CONFERENCE GOING FORWARD

      10.   Cross-Motion Of The Official Committee Of Unsecured Creditors To Convert
            Debtor’s Case To Chapter 7 [Docket No. 406; Filed 11/4/19]

            Related Documents:

            a)      Certificate of Service [Docket No. 419; Filed 11/6/19]

            b)      Order Denying Without Prejudice Cross-Motion Of The Official
                    Committee Of Unsecured Creditors To Convert Debtor’s Case To Chapter
                    7 [Docket No. 564; Entered 11/22/19]

            c)      Renewed Motion To Convert Debtor’s Case To Chapter 7 [Docket No.
                    964; Filed 3/2/20]

            Objection Deadline: November 13, 2020 at 4:00 p.m.

            Responses Received:

            d)      Debtor’s Objection To Cross-Motion Of The Official Committee Of
                    Unsecured Creditors To Convert Debtor’s Case To Chapter 7 [Docket No.
                    418; Filed 11/6/20]

            e)      Debtor's Supplemental Objection to Cross-Motion of the Official
                    Committee of Unsecured Creditors to Convert Debtor's Case to Chapter 7
                    [Docket No 497; Filed 11/13/19]


            Status: The Court has set a settlement conference for Debtor’s counsel, counsel
            for PNC Bank, counsel for Arch and counsel to the Official Committee of
            Unsecured Creditors.
                                            -10-
Case 19-27439-MBK       Doc 980 Filed 03/04/20 Entered 03/04/20 16:09:39          Desc Main
                               Document    Page 11 of 11



 Dated: March 4, 2020                   LOWENSTEIN SANDLER LLP

                                        /s/ Kenneth A. Rosen
                                        Kenneth A. Rosen, Esq.
                                        Bruce Buechler, Esq.
                                        Joseph J. DiPasquale, Esq.
                                        Mary E. Seymour, Esq.
                                        Jennifer B. Kimble, Esq. (pro hac vice)
                                        Arielle B. Adler, Esq.
                                        One Lowenstein Drive
                                        Roseland, New Jersey 07068
                                        (973) 597-2500 (Telephone)
                                        (973) 597-2400 (Facsimile)
                                        krosen@lowenstein.com
                                        bbuechler@lowenstein.com
                                        jdipasquale@lowenstein.com
                                        mseymour@lowenstein.com
                                        jkimble@lowenstein.com
                                        aadler@lowenstein.com

                                        Counsel to the Debtor and Debtor-in-Possession




                                         -11-
